Giffen, J.
The action below was in replevin to recover possession of a printing press, upon the ground of a fraudulent purchase. The only testimony offered was that of the seller and buyer, together with a memorandum of sale and a letter from the latter. Manifestly the press was sold on time, and upon delivery the title passed. Although the vendee was at the time insolvent, no representations as to his financial condition were made, and the court must have found that he intended to pay and had reasonable expectations of being able to pay; which finding upon the evidence,we are not warranted in disturbing.
Judgment affirmed.